Order entered July 26, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00053-CR
                                       No. 05-19-00054-CR

                              JIMMY EARL SHELLY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F18-75945-S & F18-75947-S

                                             ORDER
       We REINSTATE these appeals.

       We abated these appeals because appellant’s brief, originally due May 10, 2019, had not

been filed. Appellant filed his brief on July 17, 2019. In the interest of expediting these appeals

and because the trial court has not set these cases for a hearing, we VACATE our July 10, 2019

order to the extent it ordered a hearing and findings.

       We DIRECT the Clerk to send copies of this order to the Honorable Amber Givens-

Davis, Presiding Judge, 282nd Judicial District Court; to Sharita Blacknall; and to the Dallas

County District Attorney’s Office.

                                                         /s/   LANA MYERS
                                                               JUSTICE